NOT DESIGNATED FOR PUBLICATION

                                              No. 123,321

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                     CARL EDWARD ANDERSON,
                                            Appellant.


                                    MEMORANDUM OPINION


          Appeal from Wyandotte District Court; MICHAEL A. RUSSELL, judge. Opinion filed September
24, 2021. Affirmed.


          Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


          PER CURIAM: Carl Edward Anderson claims the district court erred by denying
his oral motion for a dispositional departure to probation at sentencing. We granted
Anderson's motion for summary disposition under Supreme Court Rule 7.041A (2021
Kan. St. Ct. R. 48). Under State v. Looney, 299 Kan. 903, 327 P.3d 425 (2014), we have
jurisdiction to review the denial of Anderson's oral motion for dispositional departure to
probation; however, Anderson has not shown the district court abused its discretion. We
affirm.


          The facts in this case are well known to the parties. The State charged Anderson
with multiple felony charges in multiple cases and, under a global plea agreement with

                                                    1
the State, Anderson agreed to plead guilty to fleeing and eluding law enforcement, a
severity level 9 person felony. In exchange for his guilty plea, the State agreed to dismiss
all other charges in this and three other cases. As part of the plea agreement, the State and
Anderson also agreed to an upward durational departure from the presumptive sentence
to a maximum of 34 months' imprisonment. Additionally, Anderson agreed to waive a
jury determination that aggravating factors existed to support an upward departure. He
also stipulated the crime of conviction involved a car chase that was more serious than
most and involved property damage while he continued to flee even though officers used
pursuit intervention maneuvers to try to stop his car three separate times.


       At sentencing, given Anderson's criminal history score of A and based on the
special rule for his third fleeing and eluding conviction, the district court determined his
sentence was presumptive prison with a postrelease supervision term of 12 months.
Anderson initially asked the district court to follow the plea agreement and impose the
upward departure sentence of 34 months, agreeing that the applicable aggravating factors
reflected in the plea agreement supported the upward departure.


       Given the agreement and the facts of the case, the district court found beyond a
reasonable doubt the State had proven the aggravating factors supporting the upward
durational departure to 34 months' imprisonment. However, during his allocution,
Anderson argued his case involved mitigating factors allowing a dispositional departure
to probation—specifically, that he: (1) took responsibility by pleading guilty; (2) has a
supportive family; and (3) suffers from a traumatic brain injury and PTSD. Considering
Anderson's argument as an oral motion for a dispositional departure, the district court did
not find substantial and compelling reasons to grant his motion. Instead, the district court
followed the plea agreement, granted the upward departure, and sentenced Anderson to
34 months' imprisonment, which was double the presumptive sentence, with 12 months
of postrelease supervision.



                                              2
       Anderson now contends the district court abused its discretion when it denied his
oral motion for downward durational departure. He asks us to reverse the denial of his
motion, vacate his sentence, and remand for reconsideration. Generally, we do not review
sentences imposed under an agreement between the State and the defendant approved by
the district court on the record. K.S.A. 2020 Supp. 21-6820(c)(2). But Anderson's
argument presents a jurisdictional issue. Whether jurisdiction exists is a question of law
over which appellate review is unlimited. State v. Smith, 304 Kan. 916, 919, 377 P.3d 414
(2016).


       Here, the district court approved the terms of the plea agreement and sentenced
Anderson according to its written terms. But Anderson orally argued for a dispositional
departure, contrary to the terms of the agreement. Thus, at sentencing, it appears
Anderson tried to change the terms of the plea agreement and the parties no longer had a
meeting of the minds about how the sentence was to be served.


       In Looney, 299 Kan. at 909, our Supreme Court held all departure sentences are
subject to appeal under K.S.A. 21-4721(a)—now K.S.A. 2020 Supp. 21-6820(a)—unless
appellate jurisdiction is governed by a more specific provision. Like the facts in Looney,
the district court here denied Anderson's request for dispositional departure and only
granted the durational departure agreed to by the parties. Based on the holding in Looney,
we find we have jurisdiction to review the denial of Anderson's oral motion under K.S.A.
2020 Supp. 21-6820(a). Cf. State v. Cooper, 54 Kan. App. 2d 25, 28, 394 P.3d 1194
(2017) (dismissing appeal under K.S.A. 2016 Supp. 21-6820[c][2] because approved plea
agreement included both dispositional and durational departure).


       We review a district court's denial of a departure motion for an abuse of discretion.
A district court abuses its discretion if it relies on an error of fact or law, or if no
reasonable person would agree with its decision. See State v. Ibarra, 307 Kan. 431, 433-
34, 411 P.3d 318 (2018).


                                                3
       The district court specifically found in response to Anderson's oral motion:


               ". . . [W]hile [he] did accept and plead to no contest, I don't believe that [he]
       saved the State time and resources in this case. Number 2, I don't believe that there's been
       any indication, based on what I have found and the facts, that [his] actions were
       mitigating in this case. As I said earlier, based on what was presented to this Court and
       based on what I have found, this was a very serious incident."


       Anderson fails to show the court's ruling was based on an error of fact or law. And
he has not shown that no reasonable person would have agreed with the district court's
decision to deny his oral motion for a dispositional departure to probation given his
criminal history and the facts of this case. We are not persuaded by Anderson's
arguments. The district court did not abuse its discretion.


       Affirmed.




                                                     4